

117 S1956 IS: Manufacturing Clean Energy and Energy Efficiency Act of 2021
U.S. Senate
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1956IN THE SENATE OF THE UNITED STATESMay 28 (legislative day, May 27), 2021Mr. Manchin (for himself, Mr. Graham, and Mr. Hickenlooper) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of Energy to establish a manufacturing clean energy and energy efficiency grant program, and for other purposes.1.Short titleThis Act may be cited as the Manufacturing Clean Energy and Energy Efficiency Act of 2021.2.Manufacturing Clean Energy and Energy Efficiency Grant Program(a)DefinitionsIn this section:(1)Covered projectThe term covered project means a project that—(A)has been recommended in an energy assessment described in paragraph (2)(A) conducted for an eligible entity; and(B)with respect to the plant site of that eligible entity—(i)improves—(I)energy efficiency;(II)material efficiency;(III)cybersecurity; or(IV)productivity; or(ii)reduces—(I)waste production;(II)greenhouse gas emissions; or(III)nongreenhouse gas pollution. (2)Eligible entityThe term eligible entity means a small- or medium-sized manufacturer that has had an energy assessment completed—(A)by—(i)an Industrial Assessment Center; or(ii)a third party assessor that provides an assessment equivalent to that of an Industrial Assessment Center, as determined by the Secretary; and(B)in the 5-year period preceding the date on which the small- or medium-sized manufacturer submits an application under subsection (c). (3)Industrial assessment centerThe term Industrial Assessment Center means a center located at an institution of higher education that—(A)receives funding from the Department of Energy;(B)provides an in-depth assessment of small- or medium-sized manufacturers to evaluate the facilities, services, and manufacturing operations of the plant sites of those manufacturers; and(C)as a result of the assessment described in subparagraph (B), identifies opportunities for potential savings from, with respect to those plant sites—(i)energy efficiency improvements;(ii)waste minimization;(iii)pollution prevention;(iv)cybersecurity improvements; and(v)productivity improvement.(4)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). (5)ProgramThe term program means the program established under subsection (b).(6)Small- or medium-sized manufacturerThe term small- or medium-sized manufacturer means a manufacturing firm—(A)the gross annual sales of which are less than $100,000,000;(B)that has fewer than 500 employees at the plant site of the manufacturing firm; and(C)the annual energy bills of which total more than $100,000 but less than $2,500,000.(b)EstablishmentThe Secretary shall establish a program within the Office of Energy Efficiency and Renewable Energy under which the Secretary shall provide grants to eligible entities to implement covered projects.(c)ApplicationAn eligible entity seeking a grant under the program shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a demonstration of need for financial assistance to implement the proposed covered project.(d)PriorityIn awarding grants under the program, the Secretary shall give priority to eligible entities that—(1)have had an energy assessment completed by an Industrial Assessment Center; and(2)propose to carry out a covered project with a greater potential for—(A)energy efficiency gains; or(B)greenhouse gas emissions reductions. (e)Grant Amount(1)Maximum amountThe amount of a grant provided to an eligible entity under the program shall not exceed $300,000.(2)Federal shareA grant awarded under the program for a covered project shall be in an amount that is not more than 50 percent of the cost of the covered project.(3)SupplementA grant received by an eligible entity under the program shall supplement, not supplant, any private or State funds available to the eligible entity to carry out the covered project. (f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $100,000,000 for each of fiscal years 2022 through 2026, to remain available until expended.3.Industrial assessment center technical assistanceSection 452 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17111) is amended—(1)in subsection (a), by adding at the end the following:(6)Small- or medium-sized manufacturerThe term small- or medium-sized manufacturer means a manufacturing firm—(A)the gross annual sales of which are less than $100,000,000;(B)that has fewer than 500 employees at the plant site of the manufacturing firm; and(C)the annual energy bills of which total more than $100,000 but less than $2,500,000.; and(2)in subsection (e)—(A)in paragraph (4), by striking and at the end;(B)in paragraph (5), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(6)to provide technical assistance to small- and medium-sized manufacturers, for which the industrial research and assessment center has completed an energy assessment, to upgrade, retrofit, or replace systems or infrastructure consistent with recommendations made in the energy assessment..